Case: 18-13132   Date Filed: 03/08/2019   Page: 1 of 5


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13132
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:17-cv-24580-UU,
                     Bkcy No. 1:16-bkc-21262-AJC


In re:

            STEVEN G. LEGUM,

                                                         Debtor.
_______________________________________________________________

STEVEN G. LEGUM,

                                                       Plaintiff-Appellant,

                                 versus

MOSHE ENBAR,

                                                      Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (March 8, 2019)
              Case: 18-13132     Date Filed: 03/08/2019    Page: 2 of 5


Before MARCUS, ROSENBAUM, and EDMONDSON, Circuit Judges.



PER CURIAM:



      Steven Legum (“Plaintiff”), a lawyer proceeding pro se, appeals the district

court’s order dismissing -- as moot -- Plaintiff’s appeal from an order of the

bankruptcy court. The bankruptcy court dismissed Plaintiff’s adversary complaint

in the Chapter 7 proceedings of Moche Enbar (“Debtor”). No reversible error has

been shown; we affirm.

      Briefly stated, Debtor filed the Chapter 7 bankruptcy petition underlying this

appeal in 2016. Plaintiff was not listed among the secured and unsecured creditors

identified in Debtor’s bankruptcy proceedings. Plaintiff filed a claim against

Debtor’s estate, asserting that Plaintiff had a judgment lien against Debtor’s real

property.

      Plaintiff also later filed an adversary complaint against Debtor, seeking to

prevent Debtor from obtaining a bankruptcy discharge under 11 U.S.C. § 727. The

district court denied both Debtor’s motion to dismiss and Plaintiff’s cross-motion

for summary judgment. The case then proceeded to trial, during which Debtor

moved again for involuntary dismissal. The bankruptcy court determined that

Plaintiff had failed to produce “a scintilla of evidence that would justify denial of


                                           2
              Case: 18-13132      Date Filed: 03/08/2019   Page: 3 of 5


discharge under 727.” The bankruptcy court thus granted Debtor’s motion and

dismissed Plaintiff’s adversary proceeding on 7 December 2017.

      Plaintiff appealed the bankruptcy court’s dismissal to the district court.

Plaintiff, meanwhile, sought no stay of discharge in the underlying bankruptcy

case. On 15 May 2018 -- while Plaintiff’s appeal was still pending in the district

court -- the bankruptcy court granted Debtor a Chapter 7 discharge. Plaintiff filed

no appeal from the discharge order; the order of discharge thus became final on 30

May. Thereafter, the district court dismissed Plaintiff’s appeal as moot.

      We review de novo a district court’s determination that a bankruptcy appeal

is moot. First Union Real Estate Equity & Mortg. Invs. v. Club Assocs. (In re Club

Assocs.), 956 F.2d 1065, 1069 (11th Cir. 1992).

      Under Article III of the Constitution, a federal court’s jurisdiction is limited

to active “cases” and “controversies.” Already, LLC v. Nike, Inc., 568 U.S. 85, 90

(2013). An “actual controversy” must exist throughout all stages of litigation. Id.

at 90-91. A case becomes moot when “the parties lack a legally cognizable interest

in the outcome.” Fla. Ass’n of Rehab. Facilities, Inc. v. Fla. Dep’t of Health &

Rehab. Servs., 225 F.3d 1208, 1216-17 (11th Cir. 2000). “Central to a finding of

mootness is a determination by an appellate court that it cannot grant effective

judicial relief.” In re Club Assocs., 956 F.2d at 1069. If -- after the

commencement of a lawsuit -- an event occurs that “create[s] a situation in which


                                           3
               Case: 18-13132     Date Filed: 03/08/2019    Page: 4 of 5


the court can no longer give the plaintiff meaningful relief, the case is moot and

must be dismissed.” Fla. Ass’n of Rehab. Facilities, 225 F.3d at 1217.

      In a Chapter 7 bankruptcy proceeding, an order of discharge is a final order

marking the end of the adjudication of claims against the bankruptcy estate. Green

Point Credit, LLC v. McLean (In re McLean), 794 F.3d 1313, 1322 (11th Cir.

2015). A party seeking to appeal a discharge order must file a notice of appeal

within 14 days after entry of the order. See Fed. R. Bankr. P. 8002(a)(1). The

timely filing of a notice of appeal is mandatory and jurisdictional. Williams v.

EMC Mortg. Corp. (In re Williams), 216 F.3d 1295, 1298 (11th Cir. 2000). If an

appellant seeking review of an order of the bankruptcy court fails to file a timely

notice of appeal, the district court lacks jurisdiction to consider the appeal. Id.

      In the district court, Plaintiff argued that the bankruptcy court erred in failing

to grant Plaintiff summary judgment and in failing to grant the denial of Debtor’s

discharge. Plaintiff sought -- in essence -- a judgment from the district court that

Debtor should be denied a Chapter 7 discharge.

      Debtor, however, had already been granted a Chapter 7 discharge. Plaintiff

failed to appeal the bankruptcy court’s order of discharge; so, the district court

lacked jurisdiction to review that order. See id. As a result, the district court was

no longer able to provide Plaintiff with the relief he sought. The district court




                                           4
                 Case: 18-13132       Date Filed: 03/08/2019        Page: 5 of 5


determined properly that the case was rendered moot and was subject to dismissal.

See Fla. Ass’n of Rehab. Facilities, 225 F.3d at 1217.

       AFFIRMED. *




*
  On appeal, Plaintiff also challenges the validity of the bankruptcy court’s order of discharge.
Because Plaintiff failed to appeal that order timely, we lack jurisdiction to consider that
argument. See Fed. R. Bankr. P. 8002(a)(1); In re Williams, 216 F.3d at 1298.
                                                 5